Exhibit 10.2

AMENDMENT TO THE

CINERGY CORP. NONQUALIFIED DEFERRED INCENTIVE COMPENSATION PLAN

 

 

The Cinergy Corp. Nonqualified Deferred Incentive Compensation Plan, as amended
and restated effective as of December 1, 1996, as amended (the “Plan”), is
hereby amended effective as of December 14, 2005.


(1)           Explanation of Amendment

 

The Plan is amended to provide certain participants with the opportunity to make
an election to receive Plan benefits (to the extent earned and vested after
2004) in a single lump sum under certain circumstances following a Change in
Control.

 

(2)           Amendment

 

(a)                                  Section 5.2 of the Plan is hereby amended
by adding the following new subsection (f) at the end thereof:

 

“(f)                                    Special Change in Control Payment
Election With Respect to Amounts Deferred After 2004.

 

Notwithstanding the foregoing, each Participant who is selected by the Committee
or the Benefits Committee of the Company (a “409A Selected Participant”) shall
be entitled to make a special payment election in accordance with the provisions
of this Subsection.  In order to be effective, an election made pursuant to this
Subsection must be made prior to December 31, 2005 (or any earlier date
specified on an applicable election form).

 

(I)                              Distribution Pursuant to Special Payment
Election.  A 409A Selected Participant may elect during 2005, on a form and in
accordance with procedures provided by the Committee, to receive a distribution
of his Account in a single lump sum payable after the later of the occurrence of
a Change in Control or the date of his Termination of Employment.  If the 409A
Selected Participant’s Termination of Employment occurs prior to a Change in
Control, payment under this Subsection shall be made on the fifth business day
after the occurrence of a Change in Control.  If the 409A Selected Participant’s
Termination of Employment occurs after the Change in Control, payment under this
Subsection shall occur on the first business day after the sixth month
anniversary of the Termination of Employment if necessary to comply with Code
Section 409A.

 

(II)                          Code Section 409A Compliance.  Notwithstanding
anything to the contrary, this Subsection shall only apply with respect to the
portion of the 409A Selected Participant’s Account, if any, which is treated as
“deferred” after

 

--------------------------------------------------------------------------------


 

                                          December 31, 2004 (within the meaning
of Section 409A of the Code (the “Post-2004 Deferrals”)), and shall be
interpreted accordingly.  Notwithstanding any other provision of this Plan, the
Post-2004 Deferrals shall be administered in a manner that complies with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amount in a taxable year that is prior to the taxable year or
years in which such amount would otherwise actually be distributed or made
available to the 409A Selected Participant or his or her Beneficiaries.

 

(III)                      Effectiveness of Special Payment Election.  An
election made pursuant to this Subsection shall become operative only upon the
occurrence of a Change in Control and only if the 409A Selected Participant’s
Termination of Employment occurs either (1) prior to the occurrence of a Change
in Control or (2) during the 24-month period commencing upon the occurrence of a
Change in Control.  Once operative, such special payment election shall override
any other payment election made by the 409A Selected Participant with respect to
his Post-2004 Deferrals.”

 

 

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer as of December 14, 2005.

 

 

 

 

By:

 

/s/ TIMOTHY J. VERHAGEN

 

 

 

 

Timothy J. Verhagen

 

 

 

 

Vice President, Human Resources

 

--------------------------------------------------------------------------------